           CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 In Re: RFC and RESCAP Liquidating                       Case No. 13-cv-3451 (SRN/HB)
 Trust Action

 This document relates to:
                                                         FINAL JURY INSTRUCTIONS
 ResCap Liquidating Trust v. Home Loan
 Center, Inc., Case No. 14-cv-1716
 (SRN/HB)



                                      Instruction No. 1

       Members of the jury, the instructions I gave you at the beginning of the trial and

during the trial remain in effect. Now I am going to give you some additional

instructions.

       You have to follow all of my instructions – the ones I gave you earlier, as well as

those I give you now. Do not single out some instructions and ignore others, because they

are all important. This is true even though I am not going to repeat some of the

instructions I gave you at the beginning of the trial.

       You will have copies of all of the instructions in the jury room. Remember, you

have to follow all my instructions.

                                      Instruction No. 2

       I have not intended to suggest what I think your verdict should be by any of my

rulings or comments during the trial.

                                      Instruction No. 3
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 2 of 11




                                                
 

       As I previously instructed you, the evidence from which you will decide the facts

will consist of the testimony of witnesses, documents, and other things received into the

record as exhibits, and any facts that the lawyers agree to or stipulate to or that the court

may instruct you to find.

       Certain things are not evidence and must not be considered by you. I will list them

for you now:

       1. Statements, arguments, and questions by lawyers are not evidence.

       2. Objections to questions are not evidence. Lawyers have an obligation to their

clients to make objections when they believe evidence being offered is improper under

the rules of evidence. You should not be influenced by the objection or by the court’s

ruling on it. If I sustained an objection to a question or exhibit, you must ignore the

question or the exhibit and should not try to guess what the information might have been.

If I overruled the objection, that means you should consider that evidence. However, you

should not give more weight to testimony a witness gives after an objection has been

overruled. Do not draw any conclusions from the question itself or the fact that I

overruled the objection.

       3. Testimony and exhibits that I strike from the record, or tell you to disregard, are

not evidence and must not be considered.

       4. Anything that you see or hear outside the courtroom is not evidence and must be

disregarded. You are to decide the case solely on the evidence presented here in the

courtroom.



                                              2
 
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 3 of 11




                                               
 

       Furthermore, a particular item of evidence is sometimes received for a limited

purpose only. That is, it can be used by you only for one particular purpose, and not for

any other purpose. I will tell you when that occurs, and instruct you on the purposes for

which the item of evidence can and cannot be used.

       There are two kinds of evidence: direct and circumstantial. Direct evidence is

direct proof of a fact, such as testimony of an eyewitness. Circumstantial evidence is

proof of facts from which you may infer or conclude that other facts exist. You may

consider both kinds of evidence. The law makes no distinction between the weight to be

given to direct or circumstantial evidence.

       During the trial, I sometimes spoke with the lawyers out of your hearing, either by

having a bench conference or “sidebar” while you were present in the courtroom, or by

calling a recess. The purpose of these conferences was to decide how certain evidence

was to be treated under the rules of evidence and then to make certain that nothing will

come before you which might jeopardize the fairness of the trial or which might be

improper for you to hear under the rules of law that govern jury trials.

       From the evidence, you will decide what the facts are. You are entitled to consider

that evidence in the light of your own observations and experiences in the affairs of life.

You will then apply those facts to the law which I give you in these and in my other

instructions, and in that way reach your verdict. You are the sole judges of the facts; but

you must follow the law as stated in my instructions, whether you agree with it or not.




                                              3
 
           CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 4 of 11




                                                
 

       Do not allow sympathy or prejudice to influence you. The law demands of you a

just verdict, unaffected by anything except the evidence, your common sense, and the law

as I give it to you.

       In deciding what the facts are, you may have to decide what testimony you believe

and what testimony you do not believe. You may believe all of what a witness said, or

only part of it, or none of it.

       You may consider a witness’s intelligence; the opportunity the witness had to see

or hear the things testified about; a witness’s memory, knowledge, education, and

experience; any reasons a witness might have for testifying a certain way; how a witness

acted while testifying; whether a witness said something different at another time;

whether a witness’s testimony sounded reasonable; and whether or to what extent a

witness’s testimony is consistent with other evidence you believe.

       A witness may be discredited or impeached by contradictory evidence or by

evidence that at some other time the witness has said or done something, or has failed to

say or do something, that is inconsistent with the witness’s present testimony.

       If you believe any witness has been impeached and thus discredited, you may give

the testimony of that witness such credibility, if any, you think it deserves.

       If a witness is shown knowingly to have testified falsely about any material matter,

you have a right to distrust such witness’s other testimony and you may reject all the

testimony of that witness or give it such credibility as you may think it deserves.

       In deciding whether to believe a witness, remember that people sometimes hear or

see things differently and sometimes forget things. You will have to decide whether a

                                              4
 
             CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 5 of 11




                                                 
 

contradiction is an innocent misrecollection, or a lapse of memory, or an intentional

falsehood; that may depend on whether it has to do with an important fact or only a small

detail.

          The rules of evidence ordinarily do not permit witnesses to testify as to opinions or

conclusions. An exception to this rule exists as to those whom we call “expert witnesses.”

Witnesses who, by education and experience, have become expert in some art, science,

profession, or calling, may state their opinions as to relevant and material matters, in

which they profess to be expert, and may also state their reasons for the opinion.

          You should consider each expert opinion received in evidence in this case, and

give it such weight as you may think it deserves. You should also consider the reasons

the witness gives for the opinion and the witness’s source of information. If you should

decide that the opinion of an expert witness is not based upon sufficient education or

experience, or if you should conclude that the reasons given in support of the opinion are

not sound, or if you feel that it is outweighed by other evidence, you may disregard the

opinion entirely.

          As I previously instructed you, testimony may be presented through a deposition.

A deposition contains the sworn, recorded answers to questions asked of the witness in

advance of the trial. At trial, the parties presented the testimony of certain witnesses by

showing you excerpts of videotaped recordings of the deposition testimony. Such

testimony is entitled to the same consideration as live testimony. You should judge its

believability and weight and otherwise consider the testimony in the same way as if the

witness had been present, and had testified from the witness stand.

                                                5
 
           CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 6 of 11




                                                 
 



       You heard evidence in this case concerning proofs of claim that were filed in the

Bankruptcy Court. As I previously instructed you, allegations made in a proof of claim

are not evidence that the allegations are true and you must not consider them for their

truth. A proof of claim reflects only mere accusations against another party. In this case

you may consider them only as evidence of some of the information that was available to

the parties at the time of the bankruptcy settlements, and for no other purpose.



Defendant’s Objection: HLC objects to the language stricken in redline above. HLC             Formatted: Font: (Default) Times New Roman
                                                                                              Formatted: Font: (Default) Times New Roman, Bold
respectfully submits that the instruction is extraneous and confusing in light of the         Formatted: Font: (Default) Times New Roman, Bold
                                                                                              Formatted: Font: (Default) Times New Roman, Bold
Court’s ruling granting Plaintiff’s motions for judgment as a matter of law on the

reasonableness and good faith of the bankruptcy settlements.

                                      Instruction No. 4

       This is a civil case. You will have to decide whether certain facts have been

proved by what is called the preponderance of the evidence. A fact has been proved by

the preponderance of the evidence if you find that the fact is more likely true than not

true. You decide that by considering all of the evidence and deciding what evidence is

more believable.

       You have probably heard the phrase “proof beyond a reasonable doubt.” That is a

stricter standard than the preponderance of the evidence. It applies in criminal cases, but

not in this civil case; so put it out of your mind.

                                      Instruction No. 5

                                               6
 
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 7 of 11




                                                  
 

       As you have heard, the Liquidating Trust’s claim against HLC is for contractual

indemnification. Contractual indemnification is an agreement to pay another party for

losses and liabilities that it incurred, in accordance with the terms of that agreement.

       To establish its indemnification claim, the Liquidating Trust must prove each of

the following by a preponderance of the evidence:

       First, the Liquidating Trust must prove that the parties agreed that the Client

Guide applied to the loans sold by HLC to RFC for which the Liquidating Trust seeks

indemnification some or all of the loans sold by HLC at issue in this case. I will refer to

those loans as the at-issue loans. To meet this its burden, the Liquidating Trust must

establish that RFC and HLC entered into an agreement for HLC to sell RFC at-issue

loans that incorporated the Client Guide. An agreement is a manifestation of mutual

assent. A manifestation of mutual assent may be made orally, in writing, by the actions of

the parties, or by a combination of all three.

       HLC disputes that the Client Guide applied to two categories of at-issue loans: (1)

loans sold in “bulk” packages; and (2) pay option adjustable rate mortgage loans sold in

2006-2007 (“POA loans”). If the Liquidating Trust does not sustain its burden of proof as

to either of these categories of loans, then the Liquidating Trust may not seek indemnity

with respect to loans in that category.

Defendant’s Objection: The Court’s instruction fails to define the “loans sold by

HLC at-issue in this case” or specify the categories of loans that are disputed.

       Second, for the loans sold by HLC to RFC under the Client Guide, the Liquidating

Trust must show that HLC breached representations and warranties contained in the

                                                 7
 
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 8 of 11




                                               
 

Client Guide. As I previously instructed you, the Court has already determined that,

under the Client Guide, the Liquidating Trust has the exclusive right to declare, in its sole

discretion, whether loans sold to RFC by HLC breached the representations and

warranties in the Client Guide. Thus, if you determine that a loan or category of loans is

governed by the Client Guide andif the Liquidating Trust says the a loan breached the

representations and warranties in the Client Guide, you must accept that statement as fact.

Defendant’s Objection: The Court’s instruction is ambiguous because it fails to

specify that the jury should only reach this step of the analysis if the jury determines

that a loan or category of loans is governed by the Client Guide.

       Third, the Liquidating Trust must prove that HLC’s breaches of the Client Guide

representations and warranties were a contributing cause of the claims the RMBS Trusts

and Monoline Insurers brought against RFC in its bankruptcy proceeding; claims that

were eventually settled. Because the Court has already ruled, as a matter of law, that the

Liquidating Trust has met its burden of proving contributing cause, you must accept this

element as proven.

       Fourth, the Liquidating Trust must prove that the bankruptcy settlements for

which it seeks indemnification were reasonable and prudent, and entered into in good

faith. Because the Court has already ruled, as a matter of law, that the Liquidating Trust

has met its burden of proving reasonableness and good faith, you must also accept this

element as proven.

       Fifth, if the Liquidating Trust proves a right to indemnification, then it must prove

what amount, if any, it may recover from HLC. To do so, the Liquidating Trust must

                                              8
 
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 9 of 11




                                                
 

prove, to a reasonable degree of certainty, what amount of the liabilities and losses it

settled in the bankruptcy are attributable to HLC’s breaches of Client Guide

representations and warranties. However, Tthe Liquidating Trust need not prove this with

precision, but it must present a non-speculative basis for proving damages not prove this

amount to a level of mathematical precision.

Defendant’s Objection: The term “a level of mathematical precision” is ambiguous.            Formatted: Underline
                                                                                             Formatted: Justified, Indent: First line: 0"
Defendant’s proposed instruction would adopt language from UnitedHealth Grp. Inc.            Formatted: Font: Bold, Italic

v. Exec. Risk Specialty Ins. Co., 870 F.3d 856, 863 (8th Cir. 2017).

Defendant’s Authorities: UnitedHealth Grp. Inc. v. Exec. Risk Specialty Ins. Co., 870

F.3d 856, 864–66 (8th Cir. 2017); UnitedHealth Grp. Inc. v. Columbia Cas. Co., 47 F.

Supp. 3d 863, 877–80 (D. Minn. 2014).

                                     Instruction No. 6

       A corporation acts only through its agents or employees, and any agent or

employee of a corporation may bind the corporation by acts and statements made while

acting within the scope of his or her actual or apparent authority, or within the scope of

his or her duties as an employee of the corporation.

       There are two basic types of authority: actual authority and apparent authority.      Formatted: Left, Indent: First line: 0.5"


Actual authority is authority that a corporation actually grants an agent or employee,

whether expressly or through implication. Apparent authority is the power held by an

agent or employee to bind the corporation in dealings with another party when the other

party reasonably believes the agent or employee has authority to act on behalf of the

corporation and that belief can be traced to the corporation’s words or conduct.

                                              9
 
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 10 of 11




                                                
 

Defendant’s Authorities: Eighth Circuit Model Civil Instruction § 5.23 (2018)

(modified); Restatement (Third) of Agency §§ 2.01, 2.03 (2006); Powell v. MVE

Holdings, Inc., 626 N.W.2d 451, 457–58 (Minn. Ct. App. 2001).                                    Formatted: Font: Not Bold, No underline


                                     Instruction No. 7

       There are rules you must follow when you go to the jury room to deliberate and

return with your verdict.

       First, you will select a foreperson. That person will preside over your discussions

and speak for you here in court.

       Second, it is your duty, as jurors, to discuss this case with one another in the jury

room. You should try to reach agreement, if you can do this without going against what

you believe to be the truth, because all jurors have to agree on the verdict.

       Each of you must come to your own decision, but only after you have considered

all the evidence, discussed the evidence fully with your fellow jurors, and listened to the

views of your fellow jurors.

       Do not be afraid to change your mind if the discussion persuades you that you

should. But, do not come to a decision just because other jurors think it is right, or just to

reach a verdict. Remember you are not for or against any party. You are judges – judges

of the facts. Your only job is to study the evidence and decide what is true.

       Third, if you need to communicate with me during your deliberations, send me a

note signed by one or more of you. Give the note to the bailiff and I will answer you as

soon as I can, either in writing or here in court. While you are deliberating, do not tell

anyone – including me – how many jurors are voting for any side.

                                              10
 
          CASE 0:13-cv-03451-SRN-HB Document 4693 Filed 11/07/18 Page 11 of 11




                                                
 

       Fourth, your verdict must be based only on the evidence and on the law I have

given to you in my instructions. Nothing I have said or done was meant to suggest what I

think your verdict should be. The verdict is entirely up to you.

       Finally, the verdict form is your written decision in this case. You will take this

form to the jury room, and when you have all agreed on the verdict, your foreperson will

fill in the form, sign and date it, and advise the marshal or bailiff that you are ready to

return to the courtroom.




                                              11
 
